Exhibit 10.1

 

PRESS RELEASE

 

FOR IMMEDIATE RELEASE

EAGLE FOOD CENTERS

 

 

 

 

P.O. Box 6700, Rock Island, Illinois 61204-6700

 

 

Executive Offices & Distribution Center

 

 

Route 67 & Knoxville Road, Milan, Illinois 61264

 

 

Telephone:  309-787-7700/Fax: 309-787-7895

 

 

 

 

 

FROM:

Randall D. McMurray

 

 

 

 

 

 

TITLE:

Vice President-Controller and
Acting Chief Financial Officer

 

 

 

 

 

 

DATE:

March 7, 2003

 


EAGLE RECEIVES WAIVER EXTENSION

 

Milan, Il. - March 7, 2003 - Eagle Food Centers Inc., (NASDAQ: EGLE) announced
today that it has received an extension on the Limited Waiver Agreement with
Congress Financial Corporation (Central).  The waiver agreement calls for
Congress Financial Corporation to waive any default rights under the adjusted
net worth covenant in the Second Amended and Restated Loan Agreement until April
5, 2003.

 

“We are very pleased with the confidence that Congress Financial Corporation has
exhibited by granting us an additional waiver extension.  We believe that this
extension will allow us to continue to explore all options available to the
Company,” said Robert Kelly, Chairman and CEO.

 

The Company also announced that its current Collective Bargaining Agreement with
UFCW Locals 881 and 1546 has been extended to August 1, 2003. The Union
agreement originally expired on November 16, 2002 and has been extended by three
prior agreements.  “The extension to our Collective Bargaining Agreement ensures
that our employees will continue to provide our customers with the same high
standards of service they have come to expect from Eagle Food Center stores.”
Mr. Kelly added.

 

Eagle Food Centers, Inc. is a leading regional supermarket chain headquartered
in Milan, Illinois, operating 61 stores in northern and central Illinois and
eastern Iowa under the trade names of Eagle Country Market, Foodco and BOGO’S
Food and Deals.

 

###

 

This press release includes statements that constitute “forward-looking”
statements.  These statements are made pursuant to the Safe Harbor provisions of
the Private Securities Litigation Reform Act of 1995.  Forward-looking
statements inherently involve risks and uncertainties that could cause actual
results to differ materially from the forward-looking statements.  Factors that
could cause or contribute to such differences include, but are not limited to,
continued acceptance of the Company’s products in the marketplace, the effect of
economic conditions, the impact of competitive stores and pricing, availability
and costs of inventory, employee costs and availability, the rate of technology
change, the cost and uncertain outcomes of pending and unforeseen litigation,
the availability and cost of capital including the continued availability of
capital under the Revolver, supply constraints or difficulties, the effect of
the Company’s accounting policies, the effect of regulatory and legal
developments and other risks detailed in the Company’s Securities and Exchange
Commission filings or in materials incorporated therein by reference.  By making
these forward-looking statements, the Company undertakes no obligation to update
these statements for revisions or changes after the date of this press release.

 

--------------------------------------------------------------------------------